           Case 1:19-cv-07441-KPF Document 30 Filed 07/01/20 Page 1 of 3




JAMES E. JOHNSON                        THE CITY OF NEW YORK                                COREY S. SHOOCK
Corporation Counsel                                                                                Senior Counsel
                                    LAW DEPARTMENT                                          phone: (212) 356-5051
                                                                                            cshoock@law.nyc.gov
                                           100 CHURCH STREET
                                           NEW YORK, N.Y. 10007

                                                  June 30, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                 Re:     Angel Garcia v. C.O. Palmenteri, et al.
                         19 Civ. 7441 (KPF) (HBP)
Your Honor:
                 I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, and the attorney assigned to represent Defendant City of New York in the above-referenced
matter. Defendant City respectfully requests that the stay of this action be continued pending the
conclusion of the New York City Department of Correction’s (hereinafter “DOC”) investigation into the
underlying incident. Defendant City conferred with Plaintiff by telephone on June 29, 2020, and he
consents to the continuation of the stay.
                  As the Court is aware, Plaintiff alleges in this case, inter alia, that on April 15, 2019,
while an inmate in DOC custody at the George R. Vierno Center, he was subjected to excessive force by
Defendant Correction Officer Palmenteri and thereafter denied medical treatment for Plaintiff’s hand.
Plaintiff further alleges that several hours later, Defendant Captain Charles also refused Plaintiff’s request
for medical treatment for Plaintiff’s hand.
               DOC commenced an internal investigation into the underlying incident and, therefore,
Defendant moved for a stay until its completion. Since the Court granted the stay on October 24, 2019
(ECF No. 18), this Office has regularly inquired into the status of the investigation. Recently this Office
was informed that the results are currently pending supervisory review.
                 There are several reasons for the continued stay of this matter. As set forth in
Defendant’s prior applications, until DOC concludes the supervisory review of its investigation, the
parties will have very limited access to documents and other information regarding the incident alleged in
this case—and no access to anything generated during the investigation because they are protected from
disclosure by privilege. See National Congress for Puerto Rican Rights v. City of New York, et al., 99
Civ. 1695 (SAS), 2000 U.S. Dist. LEXIS 4448, **5-6 (S.D.N.Y. Apr. 7, 2000) (citing In re Dep’t of
Investigation of the City of New York, 856 F.2d 481, 484 (2d Cir. 1998) (ruling that the law enforcement
privilege exists to “safeguard the privacy of individuals involved in an investigation,” and to “prevent
interference with an investigation”) (citations omitted); see also Nat’l Council of La Raza v. Dep’t of
Justice, 411 F.3d 350, 256 (2d Cir. 2005) (noting that inter-agency or intra-agency documents may be
          Case 1:19-cv-07441-KPF Document 30 Filed 07/01/20 Page 2 of 3



subject to the deliberative process privilege if they are both pre-decisional and deliberative) (internal
citations and quotations omitted).

Furthermore, the result of that supervisory review may conclude in approval of the investigation’s
findings, disapproval of the investigation’s findings, and/or a directive to take additional investigative
steps. As such, legal representation by this Office of the individually named defendants is still affected
by the ongoing investigation. See N.Y. General Municipal Law § 50-k. Without access to the documents
and the officers involved, this Office will be unable to effectively respond to the complaint, and fully
participate in conferences, discovery or settlement.
                  Additionally, the COVID-19 pandemic has significantly impacted DOC and this Office.
Members of both agencies still continue to work remotely. Therefore, DOC’s ability to investigate this
matter is still affected by the limitations engendered by the state and city New York on Pause orders.
These reasons, as well as DOC’s staffing shortage due to the spread of the infection among its personnel,
have further lengthened the time DOC would ordinarily need to finalize this investigation.
                 Based on the foregoing, and the reasons set forth in Defendant City’s prior applications to
the Court, the City respectfully requests that the Court continue to stay the instant matter pending the
conclusion of DOC’s investigation into the underlying incident. The City can provide another update
regarding the status of the investigation as the Court desires.
                Defendant City thanks the Court for its consideration in this regard.
                                                 Respectfully submitted,
                                                 Corey S. Shoock           /s
                                                 Corey S. Shoock
                                                 Senior Counsel
                                                 Special Federal Litigation Division

cc:     Angel Garcia (By U.S. Mail) 1
        Book & Case No. 3002000213
        New York City Department of Correction
        Manhattan Detention Complex
        125 White Street
        New York, New York 10013

        Angel Garcia (By U.S. Mail)
        c/o Jasleen McCoon
        1150 College Avenue, #2R
        Bronx, New York 10456

        Angel Garcia (By U.S. Mail)
        2020 Monterey Avenue, #4F
        Bronx, New York 10457




1
 Upon information and belief, Plaintiff is currently in the custody of DOC. At Plaintiff’s request,
Defendant is also sending this application to the other addresses listed.


                                                    -2-
          Case 1:19-cv-07441-KPF Document 30 Filed 07/01/20 Page 3 of 3




Application GRANTED. This case will continue to be STAYED pending
the conclusion of the DOC's investigation into the alleged
incident. Defendant City of New York is hereby ORDERED to submit
a letter regarding the status of the DOC investigation at the
earlier of (i) October 30, 2020; or (ii) 14 days after the
conclusion of the investigation. Further, Plaintiff should
continue to keep the Court and Defendants apprised of his mailing
address.



                                                   SO ORDERED.
Dated: July 1, 2020
       New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
 A copy of this Order was mailed by Chambers to:
 Angel Garcia
 Book & Case No. 3002000213
 New York City Department of Correction
 Manhattan Detention Complex
 125 White Street
 New York, New York 10013




 A copy of this Order was mailed by Chambers to:
  Angel Garcia
  c/o Jasleen McCoon
  1150 College Avenue, #2R
  Bronx, New York 10456




 A copy of this Order was mailed by Chambers to:
 Angel Garcia
 2020 Monterey Avenue, #4F
 Bronx, New York 10457
